OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that all references hereinafter to Applicant’s specification are to that which was filed 31 July 2020.

Response to Amendment
The Amendment filed 18 February 2022 has been entered. Claims 1 and 6 have been amended, and claims 2 and 7 have been canceled. As such, claims 1, 3-6, 8, and 9 are pending, under consideration, and have been examined on the merits.
The amendments to the specification have overcome the objections to the specification previously set forth in the Non-Final Office Action filed 20 October 2021 (hereinafter “Non-Final Office Action”). The objections to the specification have been withdrawn, and the Examiner thanks Applicant for clarifying the issue.
The amendments to the claims have overcome (i) the objection to claim 6, as well as (ii) the rejection of claim 7 under 35 U.S.C. 112(b), both previously set forth in the Non-Final Office Action. The objection and 112(b) rejection have been withdrawn, and the Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 103 previously set forth in the Non-Final Office Action. The aforesaid 103 rejections (Stokes in view of Takatomi and Hidaka; Takatomi in view of Hidaka; and Takatomi in view of Hidaka, further in view of Stokes) have been withdrawn.
However, it is noted that new grounds of objection and rejection are set forth hereinafter, necessitated by the amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities:
The recitation relative to the polyester resin coating of “contains no scavenger”, while grammatically correct, is objected to for being grammatically awkward – ‘contains’ is typically utilized for positive recitation of a component to be included, whereas ‘no’, recited immediately thereafter and meant to exclude said component, is directly contradictory to ‘contains’
The Examiner respectfully suggests the following language to address the issue: “and does not contain a scavenger for capturing sulfurous acid”. 
The intended portion of the claim starting at line 3, to the end of the sentence, of which limits both the can body and the can lid, is objected to for awkward/run-on sentence structure (based on punctuation)
The Examiner respectfully suggests the following language/punctuation to address the issue: “wherein the aluminum can body has an inner surface on which a polyester resin coating is formed, the coating has a minimal thickness of 4 to 6 µm at the barrel portion and does not contain a scavenger for capturing sulfurous acid; and wherein the aluminum can lid has an inner surface on which a coating film of a polyester/phenolic coating material having a thickness of not less than 6 µm is formed; and the aluminum can lid is an opening end with a stay-on tab.
Appropriate correction is respectfully suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation (relative to the polyester resin coating of the can body inner surface) “contains no scavenger for capturing sulfurous acid” renders the claim indefinite, as one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the scope of the scavenger compounds which are excluded from being present in the polyester resin coating, and thus the scope of the claim cannot be readily ascertained or envisioned by one of ordinary skill. 
The specification does not contain a general discussion regarding the scavenger compound(s), but rather, states that prior art includes calcium carbonate (in the coating or adhesive layer therefor) as a scavenger for capturing sulfurous acid [0003, 0005]; as well as that the inner surface coating of the invention (simply) does not require a scavenger for the aforesaid function [0006, 0009]. Other than the aforecited portions of the specification, there is no further mention/recitation of “scavenger” or “calcium carbonate”.  As such, one of ordinary skill in the art would not be apprised as to what compounds are encompassed under a “scavenger for capturing sulfurous acid” which the claim is excluding. The only discussion or example provided is calcium carbonate.
Applicant is directed to MPEP 2173.02(I), which states: “A broad claim is not indefinite because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subjected matter are not clearly delineated and the scope is unclear. For example, a genus claim that covers multiple species is broad, but is not indefinite because of its breadth, which is otherwise clear. But a genus claim that could be interpreted in such a way that it is not clear which species are covered would be indefinite (e.g., because there is more than one reasonable interpretation of what species are included in the claim).” 
In view of the foregoing, for examination on the merits, the limitation is interpreted as excluding calcium carbonate from being present in the polyester resin coating formed on the can body inner surface. Given that there is no further discussion in the specification, the Examiner is left to presume the aforesaid interpretation. 
In order to overcome the issue, it is respectfully suggested to amend the claim to recite the exclusion of (specifically) calcium carbonate from the polyester resin coating on the can body inner surface. 
Claims 3-6, 8, and 9 are rejected for being dependent upon indefinite claim 1.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes et al. (US 2008/0014317; “Stokes”) (prev. cited) in view of Hidaka et al. (JP 2015-193782; “Hidaka”) (prev. cited; copy and machine translation prev. provided, translation relied upon for the basis of the rejection).
“Two-Piece Cans.” Galvanized Steel Sheet, Baosteel Co., Ltd., 2014, http://ecommerce.ibaosteel.com/baosteel_products/galvanizedSteel/en/material/material_02_06.jsp. (hereinafter “Baosteel”; copy provided herewith) is relied upon as an evidentiary reference for the rejection of claim 6.
Regarding claim 1, Stokes discloses a two-piece aluminum can (i.e., container) filled with wine. The two-piece aluminum can includes a can body (logically including a bottom and sidewall) and can closure (i.e., lid) which is seamed (i.e., sealed) to the body; and the inner surface of the can is coated with a corrosion-resistant coating [Abstract; 0002, 0004, 0008, 0009, 0012, 0032, 0034, 0036]. Given that the claimed barrel portion of the aluminum can body is not defined in terms of structure, specific shape/dimensions, and/or other characteristic(s), the can body of Stokes reads on the claimed barrel portion and/or would have exhibited a barrel portion.
Stokes is silent regarding the thickness of the corrosion resistant coating applied on the inner surface of the can body and can closure; is silent regarding the corrosion resistant coating of the can body being a polyester resin coating/the corrosion resistant coating of the can closure being a polyester/phenolic coating; and silent regarding the aluminum can lid being an opening end with a stay-on tab.
Hidaka discloses a coated aluminum plate for two-piece cans and can lids, and specifically, a can body, and an easy-opening can lid including a stay-on tab, formed from the coated aluminum plate, said coating on the inner surface of both the body and lid [pp. 1, para 1, 6, 7; pp. 6, para 4, 7, 9, 11, 12]. Hidaka teaches that the coating composition applied to the aluminum plate includes a polyester base resin and a resol-type phenolic resin crosslinking (i.e., curing) agent [pp. 2, para 2-5, 10; pp. 4, para 2; pp. 5, para 1], where said coating composition exhibits an excellent balance between processability, hardness, corrosion resistance, retort resistance, hygiene, and scratch resistance, and is especially suitable for (the aforesaid) can/can lid coatings [pp. 2, para 5; previous citations]. Hidaka teaches that the coating exhibits a film thickness from 3 to 18 µm, of which is a sufficient thickness for providing excellent adhesion and corrosion resistance relative to the contents contained in the can, as well as exhibits all of the aforesaid benefits [previous citations; pp. 6, para 9]. 
Stokes and Hidaka are both directed to aluminum containers for corrosive liquids, said containers being two-piece aluminum containers (cans).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the coated aluminum sheet can body and easy-opening can lid including the stay-on tab, taught by Hidaka, as the can body and can closure of the wine can of Stokes, in order to have benefited from increased and/or balanced processability, hardness, corrosion resistance, retort resistance, hygiene, and scratch resistance, on/in both the can body and can lid; and in order to have provided a closure (recognized as) having an easy-opening mechanism (i.e., stay-on tab) for consumers. See also MPEP 2144.07 – the Courts have held that the selection of a known material based on its suitability for its intended use is prima facie obvious.
The two-piece aluminum can of Stokes would have been formed from the aforesaid aluminum can body and can lid of Hidaka, including the polyester/phenolic resin coating provided on the inner surface(s) thereof, said coating exhibiting a film thickness of from 3 to 18 µm. The aforesaid range overlaps with the barrel portion having a minimal thickness of 4 to 6 µm (upper end of range is not specified), thereby rendering said range prima facie obvious (see MPEP 2144.05(I)). The range also overlaps with the thickness of the coating film of the can lid of not less than 6 µm (upper end of range is not specified), thereby rendering said range prima facie obvious (see MPEP 2144.05(I)). Hidaka does not disclose, nor teach/suggest the presence/use of calcium carbonate in the coating, of which reads on the claimed limitation “contains no scavenger for capturing sulfurous acid” (see rejection of claim 1 under 35 U.S.C. 112(b) above). The two-piece aluminum can of Stokes, modified above, reads on all of the limitations of claim 1.
Regarding claim 3, the rejection of claim 1 reads on the limitation of claim 3 – the thickness of the coating film on the can lid is from 3 to 18 µm, of which overlaps the lower end and is within the upper end of the claimed range of 6 to 20 µm, thereby rendering the range prima facie obvious (see MPEP 2144.05(I)).
Regarding claim 4, Hidaka discloses that the polyester may be formed from, inter alia, polybasic acids and polyhydric alcohols including, inter alia, terephthalic acid and ethylene glycol, among other useable monomers [pp. 2, para 11; pp. 3, para 9, 10; pp. 4, para 1; pp. 7], thereby reading on the polyester being ethylene-terephthalate based. 
Regarding claim 5, the rejection of claim 1 above reads on the limitations of claim 5. The coating film applied on the inner surface of the can lid (and body) includes a polyester base resin and a resol-type phenol resin as a curing agent.
Regarding claim 6, Stokes does not explicitly disclose that the can body is seamless (where it is noted by the Examiner that the limitation in claim 6 of “by drawing, bend-stretching, and/or ironing a polyester resin coated aluminum sheet” constitutes a product-by-process limitation, see MPEP 2113(I), (II), where the structure implied by the process steps is a coated can body with no seam).
However, Stokes does teach that (i) the can is a two-piece can typically used for soft drinks and beer beverages; and (ii) the internal pressure in the can may be from 25-40 psi [0036]. Further, Stokes discloses that the closure is seamed to the body [0012, 0036], but does not discuss the body having a seam (i.e., a longitudinal overlap seam). As evidenced by Baosteel, two-piece cans have no side seam and no seam between the body and the bottom end (and thus seamless) [para 2]; and further, are formed by deep drawing a sheet of metal. Therefore, absent objective evidence to the contrary, the can body of (the aluminum two-piece can of) Stokes, as modified above, would have been seamless, of which reads on the claimed can body being a seamless can (of which is the structure implied by the product-by-process steps). 
Regarding claims 8 and 9, Stokes discloses that the wine is sulfited (i.e., includes added sulfites) before being filled into and sealed within the two-piece aluminum can [0008, 0032-0034].

Response to Arguments
Applicant’s arguments, see Remarks filed 18 February 2022, pp. 8-10, have been fully considered by the Examiner and are found persuasive. The Examiner agrees that Takatomi requires the presence of calcium carbonate in the coating film for scavenging of sulfurous acid in the film after wine has been filled into the container. As such, and as indicated above in the Response to Amendments section, the 103 rejections previously set forth in the Non-Final Office Action have been withdrawn, overcome by the amendment excluding calcium carbonate from being present in the coating film.
As such, new grounds of rejection are set forth herein in view of the previously cited prior art to Hidaka. 
In order to facilitate compact and prosecution, the Examiner has addressed Applicant’s position/argument regarding the disclosure of Hidaka on pp. 10 of the Remarks.
On pp. 10 of the Remarks, Applicant asserts that Hidaka neither describes nor suggests forming a polyester resin coating on a can body and using a scavenger for capturing sulfurous acid. However, as stated and cited above in the grounds of rejection, Hidaka does teach applying the polyester resin coating on an aluminum can body and can lid having an easy-open end with a stay-on tab, as well a can formed therefrom. Further, Hidaka is silent with respect to using a scavenger/calcium carbonate for capturing sulfurous acid, of which reads on Applicant’s exclusionary provisio recited in claim 1. Thus, Applicant’s argument(s) is not found persuasive and/or moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782         

/LEE E SANDERSON/Primary Examiner, Art Unit 1782